UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 ENCORE BANCSHARES, INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(l) and 0-11. (1) Title of each class of securities to which transaction applies: common stock, par value $1.00 per share (2) Aggregate number of securities to which transaction applies: 12,607,825 shares of common stock, which includes (A) 11,858,649 shares of common stock outstanding (including unvested restricted shares of common stock); (B) 385,150 shares of common stock underlying options, assuming that all outstanding Encore equity awards are cashed out in connection with the merger; and (C) 364,026 shares underlying warrants, assuming that all outstanding warrants are exercised for the merger consideration. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange ActRule‑011 (set forth the amount on which the filing fee is calculated and state how it was determined): The maximum aggregate value was determined based upon the sum of (A) 11,858,649 shares of common stock outstanding (including unvested restricted shares of common stock), multiplied by $20.62 per share (which is the cash merger consideration); (B) 385,150 shares of common stock underlying options, multiplied by $8.96 per share (which is the difference between $20.62 and the weighted average exercise price of such options of $11.66 per share), assuming that all outstanding Encore equity awards are cashed out in connection with the merger; and (C) 364,026 shares underlying warrants, multiplied by $6.61 per share (which is the difference between $20.62 and the exercise price of such warrants of $14.01 per share), assuming that all outstanding warrants are exercised for the merger consideration. In accordance with Section 14(g) of the Exchange Act, the filing fee was determined by multiplying 0.0001146 by the sum calculated in the preceding sentence. (4) Proposed maximum aggregate value of transaction: $250,382,498.24 (5) Total fee paid: $28,694 ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY PROXY STATEMENT - SUBJECT TO COMPLETION, DATED MARCH 12, 2012 MERGER PROPOSED—YOUR VOTE IS VERY IMPORTANT Dear Shareholder: You are cordially invited to attend the special meeting of shareholders of Encore Bancshares, Inc. to be held on [ ], 2012 at [ ] (local time) at [ ]. At this special meeting, you will be asked to consider and vote on the approval of the Agreement and Plan of Merger entered into on March 5, 2012 by Encore, Cadence Bancorp, LLC and EMS Sub I, Inc., pursuant to which EMS Sub, a wholly owned subsidiary of Cadence, will be merged with and into Encore, with Encore continuing thereafter as a wholly owned subsidiary of Cadence. If the merger is completed, each outstanding share of Encore common stock will be converted into the right to receive $20.62 in cash, without interest and less any applicable withholding taxes (other than shares of Encore common stock held by Encore, Cadence or EMS Sub or treasury shares, which will be cancelled without payment). Upon completion of the merger, shares of Encore common stock will no longer be listed on any stock exchange or quotation system, and you will cease to be a shareholder of Encore. Your vote is very important. We cannot complete the merger unless we obtain the necessary regulatory approvals and unless the merger agreement is approved by the affirmative vote of the holders of two-thirds of the outstanding shares of Encore common stock entitled to vote at the special meeting. Certain of the directors and officers of Encore, representing approximately [ ]% of the shares of Encore common stock outstanding on the record date have entered into voting agreements with Cadence pursuant to which they have agreed, solely in their capacity as Encore shareholders, to vote all of their shares of Encore common stock in favor of the approval of the merger agreement. Whether or not you plan to attend the special meeting, please take the time to vote by completing and mailing the enclosed proxy card to Encore or by following instructions on the proxy card to submit your proxy by telephone or over the Internet. If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote “FOR” the approval of merger agreement. The board of directors of Encore recommends that you vote “FOR” the approval of the merger agreement and the transactions contemplated thereby (including the merger). The enclosed proxy statement provides you with detailed information about the special meeting, the merger agreement and the merger. We urge you to read it carefully. Thank you in advance for your continued support and your consideration of this matter. Sincerely, James S. D’Agostino, Jr.
